Case 2:18-cv-12174-GAD-EAS ECF No. 36 filed 10/07/19      PageID.285    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                   Case No. 18-cv-12174
                    v.
                                                U.S. DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
   DENNIS R. OTT AND TRACY R. OTT,

            Defendants.
   ______________                    /

  ORDER REGARDING MATTERS DISCUSSED AT FINAL PRETRIAL CONFERENCE

      The Final Pretrial Conference for this matter was held on October 3, 2019 at

10:00 a.m. The Court communicated with the parties about upcoming deadlines and

procedures in preparation for trial, which will be held on October 29 and 30, 2019.

The relevant information is listed below:


          The pretrial brief will include proposed findings of fact and
           conclusions. The brief is limited to ten pages, with no more than five
           pages dedicated to the willfulness definition issue. The brief should be
           submitted at least one week before trial.

          The posttrial brief is limited to fifteen pages. The Court will accept a
           brief and a response, but any briefing beyond that will require
           permission from the Court.

          Each party attempted to roughly estimate the amount of time they
           would spend with each witness. The government estimated about four
           hours with Mr. Ott, three hours with Mr. Weide, and two hours with
           Christina Murphy. If Mrs. Ott is called to testify, the government does
           not anticipate more than two hours with her. Separately, Defendants

                                            1
Case 2:18-cv-12174-GAD-EAS ECF No. 36 filed 10/07/19       PageID.286    Page 2 of 3




            anticipate spending about two hours with Mr. Ott, two hours with Mr.
            Weide, and one hour each with Mr. Murphy and Mrs. Ott. These time
            estimates are inclusive of cross-examination and redirect if required.

          Opening and closing statements will be limited to no more than thirty
           minutes per party.

          The parties will submit an Amended Proposed Joint Final Pretrial Order
           reflecting the relevant updates no more than a week after the Final
           Pretrial Conference date.

          The parties will submit a draft order to permit counsel to bring in their
           cell phones, laptops, and other electronic equipment necessary for trial.



      IT IS SO ORDERED.




                                      s/Gershwin A. Drain
                                      GERSHWIN A. DRAIN
                                      UNITED STATES DISTRICT JUDGE

Dated: October 7, 2019




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 7, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager



                                         2
Case 2:18-cv-12174-GAD-EAS ECF No. 36 filed 10/07/19   PageID.287   Page 3 of 3




                                     3
